20-10032-hcm Doc#14 Filed 01/08/20 Entered 01/08/20 09:26:31 Main Document Pg 1 of 4
20-10032-hcm Doc#14 Filed 01/08/20 Entered 01/08/20 09:26:31 Main Document Pg 2 of 4
20-10032-hcm Doc#14 Filed 01/08/20 Entered 01/08/20 09:26:31 Main Document Pg 3 of 4
20-10032-hcm Doc#14 Filed 01/08/20 Entered 01/08/20 09:26:31 Main Document Pg 4 of 4



                                   CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each
   attorney of record (as listed below) via ECF notification and the original upon the Clerk of the
   Court on this 8th day of January, 2020.

          Eric Terry                                  Omar J. Alaniz
          Eric Terry Law, PLLC                        Baker Botts L.L.P.
          3511 Broadway                               2001 Ross Avenue, Suite 900
          San Antonio, TX 78209                       Dallas, TX 75201-2980
          eric@ericterrylaw.com                       omar.alaniz@bakerbotts.com

          Counsel for the Debtor                      Counsel for James Foster

                                                      /s/ Katherine T. Hopkins
                                                      Katherine T. Hopkins

                                                      Kelly Hart & Hallman LLP
                                                      201 Main Street, Suite 2500
                                                      Fort Worth, TX 76102
                                                      Telephone: (817) 878-9377
                                                      Facsimile: (817) 878-9280
                                                      katherine.hopkins@kellyhart.com

                                                    ###




   2948145_1
